OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the determination of respondents terminating petitioner’s employment by the City of Peekskill as a police officer should be reinstated, with costs.
We agree with Mr. Justice Charles Margett, dissenting below, that respondents’ determination is supported by substantial evidence on the record as a whole. We add only that, though it would have been better practice for the hearing examiner to make specific findings and conclusions rather than, as he did, to quote extensively from the findings and conclusions of the Supreme Court Justice who tried the false arrest action against petitioner and the city, it is clear from the hearing transcript that the examiner was aware of the difference between the false arrest trial and the hearing before him and sought by questioning petitioner in relation to the Supreme Court findings simply to give petitioner the opportunity to offer any explanation and present any evidence he wished in relation to the arrest of Pedro Rivera.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed, with costs, and the determination of respondents reinstated in a memorandum. Question certified answered in the negative.